DETAILED ACTION
Applicant’s 09/08/2022 response to the previous 06/08/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 9-11, 13, 15, 16, 19, 24 and 25 as amended and/or filed on 09/08/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is June 21, 2017 (20170621).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is the United States national phase of International Application No. 
PCT/JP2018/017030 filed April 26, 2018, and claims priority to Japanese Patent Application No. 2017-121582 filed June 21, 2017 (20170621).
Response to Amendments/Arguments
Applicant’s amendments to the Abstract and arguments in support thereof filed 09/08/2022, with respect to the objection to the Abstract in section 10 of the previous 06/08/2022 Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 09/08/2022 amendments to the independent claims and arguments in support thereof with respect to the rejections of claims as set forth in sections 15 and 16 of said previous 06/08/2022 Office action have been fully considered and they are not persuasive.  

Applicant argues inter alia:

“Hausler, alone or in combination with Nakahara, and/or Shimbara, fails to disclose or suggest an automated system as required by independent claim 9 that includes, among other things, a polishing controller configured to control, based upon three-dimensional shape data and virtual line segments, a polishing robot and/or both the polishing robot and a polishing tool in such a manner as to cause the polishing tool to provide the polishing action on the respective polishing subject protruding portions while moving the polishing tool along the respective virtual line segments on a polishing subject face. 

As recited in, for example, paragraph [0011] of Hausler, the machining process is based upon a predetermined template, such as from a CAD model, and projection of the template onto this workpiece. This differs from the disclosed system in that it does not require a predetermined model or template. Rather, the disclosed system is automated such that it includes three-dimensional shape measuring components configured to capture three-dimensional shape data that is used to determine the polishing treatment. The disclosed system is advantageous over the cited art because it is capable of automatically generating polishing treatment without the need of a template. “

RESPONSE:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are untenable because the rejection is based on the combination of Hausler and Nakahara which as explained below, continue to teach the claimed invention as currently cited.   
While Hausler teaches using a template to automatically determine the polishing path, Hausler also teaches the use of other well-known methods of determining the polishing paths.  As explained in the previous 06/08/2022 Office action Nakahara is relied upon to show it was known for a computer to automatically generate virtual straight line paths to machine/polish defects that exceed a threshold, i.e. anything classified as a “bur”.  It is not seen wherein Applicant argued the teachings of Nakahara, however the method for generating the paths of Nakahara shown in Fig. 8 would be obvious to provide as the “template” for the system of Hausler for at least the predictable results of taking the shortest path between two points that need to be polished.  
Regarding Applicant’s comment that “The disclosed system is advantageous over the cited art because it is capable of automatically generating polishing treatment without the need of a template.” The Examiner considers that “causing the polishing tool to move along a virtual line interconnecting the plurality of protruding portions” appears to broadly require a “template” of a “virtual line interconnecting the plurality of protruding portions” since all other manners of interconnecting the protruding portions appear to be excluded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 10, 13, 16, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180326591 A1 to Häusler; Kurt in view of US 20140114459 A1 to NAKAHARA; Yoshimitsu.

Regarding claim 9 Hausler teaches in for example the Figures reproduced immediately below:



    PNG
    media_image1.png
    390
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    384
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    537
    406
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    507
    827
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    494
    729
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    709
    750
    media_image7.png
    Greyscale

and associated descriptive texts an automatic polishing system comprising: 
a polishing tool 34 configured to polish a polishing subject face X sub i1 of a treatment subject 10 in Figures 2 and 10 as explained in for example the Abstract and  paras:
“A method for automated detection of defects in a workpiece surface and generation of a robot program for the machining of the workpiece is described. In accordance with one embodiment, the method comprises the localization of defects in a surface of a workpiece as well as determining a three-dimensional topography of the localized defects and categorizing at least one localized defect based on its topography. Dependent on the defect category of the at least one defect, a machining process is selected and, in accordance with the selected machining process, a robot program for the robot-assisted machining of the at least one defect is generated with the assistance of a computer. 

[0033] Before explaining the processing of the surface measurement data that is detected by the measurement system of FIG. 1 in greater detail, the robot-assisted repair of the detected surface flaws should be briefly discussed. FIG. 2 shows a robot cell with a manipulator 34 that is equipped with a grinding tool 24 (e.g. an orbital grinding machine). The manipulator 34 may here include a handling device (not shown, cf. actuator 25 in FIG. 10), which is arranged between the tool center point (TCP) of the manipulator 34 and the grinding tool 24 and which is configured to practically arbitrarily adjust (within certain limits) and, e.g., keep the contact force with which the grinding tool 24 is pressed against the surface of the workpiece 10 at a constant level or segment-wise at a constant level. The controller 40 does not only set the trajectory of the robot but also the tool-dependent parameters relevant to the repair process such as, e.g., contact pressure of the grinding tool 24, rotational speed or velocity of the abrasives and the like.

[0043] FIG. 10 exemplarily shows a portion of a machining process for machining a surface defect D.sub.i. The surface geometry corresponds to the illustration of FIG. 6. One can see the points X.sub.i1 and X.sub.i2 of the machining path projected onto the surface and the respective position of the tool 24 (at point X.sub.i1 at time t.sub.1 and at point X.sub.i2 at time t.sub.2). The tool is aligned by the manipulator 24 such that the force F, which is exerted by tool 24 onto the surface of workpiece 10, is always effective normal to the direction of the respective surface (n.sub.i1′ or n.sub.i2′). An actuator 25, acting between tool 24 and TCP of the manipulator 34, allows for an arbitrary regulation of the force F in accordance with specifications which are stored in the mentioned database for a specific machining process.”; 

a polishing robot 34 configured to hold the polishing tool 24 in Fig. 2 and para [0033] above; 
a three-dimensional shape measuring instrument (i.e. sensor heads 21-23 in Fig. 1) for measuring a three-dimensional shape of the polishing subject 10 face in para:
“[0028] Various measurement systems for the three-dimensional measurement of workpiece surfaces are known. In the examples described herein, the measurement system (optical inspection system) operates based on the technique of deflectometry which allows to detect and localize defects starting from a lateral (i.e. along the surface) extent of about 100 μm on painted surfaces. FIG. 1 shows an example of a measurement system with a plurality of sensors, guided by manipulators (industrial robots), for the optical inspection, with the use of cameras, of the surface of a workpiece 10, for example, a car body painted with base coat and primer. The purpose of the surface inspection is a detection (this includes a localization) of surface defects and a three-dimensional measurement of at least those areas of the workpiece surface in or on which a defect has been detected. In the present example, manipulators 31, 32, and 33, equipped with sensor heads 21, 22, and 23, are employed in a robot cell and perform the surface inspection simultaneously. Dependent on the time available for the surface inspection, two or more manipulators may be employed. In specific applications, a single robot with a sensor head may be sufficient.”; and 

a polishing controller 50 via signals sent via bus 41 to controller 40 for controlling the polishing robot 34 to cause the polishing tool 24 to polish the polishing subject 10 face, based on three-dimensional shape data of the polishing subject 10 face obtained by the three-dimensional shape measuring instrument 21-23 via controller 50 as shown in Figures 1-3 and 5 steps S1-S10 and explained in for example, para:
“[0040] The flow chart of FIG. 5 shows one example of the generation of a robot program for the machining of surface defects starting at the selection of a machining process R.sub.j dependent on the defect category K.sub.j (see FIG. 5, step S6). A machining process R.sub.j may include one or more machining steps each with one or more respective machining path templates X.sub.i. Each of the templates X.sub.i is composed of a set of points (at least two points) X.sub.i1, X.sub.i2, etc. To calculate the actual machining path X.sub.i the points of the template are projected (see FIG. 5, step S7) from the defect plane E.sub.i onto the workpiece surface (in accordance with the CAD model). The projected points X.sub.i1′, X.sub.i2′, etc. and interjacent points, e.g. intermediate points determined by interpolation, render the desired machining path (see FIG. 5, step S8). The transition paths between two machining paths (within one or more machining steps of a process R.sub.j or between the last path of a process for machining the defect D.sub.i and the first path for machining the next defect D.sub.i+1) may be calculated using well-known automated path planning methods (see FIG. 5, step S9). From the thus planned machining and transition paths one or more robot programs may be automatedly generated with computer assistance using well-known techniques (see FIG. 5, step S10). The method steps illustrated by in FIG. 5 may be performed at least partly by the data processing device 50 shown in FIG. 1. In particular, the data processing device 50 may be configured to perform the mentioned projection of the templates, the mentioned interpolation, the automated path planning to obtain the transition paths, as well as the automated robot program generation.”; 

wherein the polishing controller causes, when a plurality of protruding portions larger than a threshold value aligned along a predetermined direction is detected on the polishing subject face based upon the three-dimensional shape data in fig 3 steps S1-S5, the polishing tool to move along a series of virtual segments interconnecting the plurality of protruding portions in figure 5 steps S6-S10 and figures 6-9 and paras:
[0037] A, so to speak, evaluation of the surface defects with regard to various criteria is carried out with the categorization of the surface defects (defect candidates). In practice, relevant or useful criteria for the categorization of surface defects may be, e.g., the distinction of defects with regard to size categories (e.g. very small, small, medium, large), the distinction of defects with regard to their lateral extension (e.g. defined by the average or maximum radius of the defect), the distinction of flaws with regard to their extension perpendicular to the workpiece surface (e.g. an encapsulation (bulge) with a height of more than 5 μm, a crater (dent) with a depth of more than 10 μm, etc.).

[0038] Whether or not a detected surface defect (defect candidate) needs to be machined at all may also be made to depend on various criteria. Possible criteria for this are, e.g. the number of flaws of a specific category within a defined zone of the workpiece. For example, a single surface defect may be accepted, while, when a plurality of surface defects appear (or a specific number of surface defects), at least so many of these must be machined until the maximum allowable number is achieved. Similarly, a machining of surface defects may be made dependent on whether they appear cumulatively (i.e. when more than a specific number of defects appear within a spatially confined area of the workpiece surface). Seen individually, a very small defect would not be relevant. When, however, too many (not relevant if seen individually) very small defects are within a specific distance to each other, then these together are no longer irrelevant and have to be considered in the machining process. Based on these criteria, for example, some defect candidates may be removed from the list of defects to be machined. The method steps illustrated by in FIG. 3 may be performed at least partly by the data processing device 50 shown in FIG. 1. In particular, the data processing device 50 may be configured to assign the localized defects D.sub.1, D.sub.2, . . . , D.sub.N, based on their three-dimensional topography, to specific defect categories K.sub.1, K.sub.2, . . . , K.sub.N.

[0040]:“A machining process R.sub.j may include one or more machining steps each with one or more respective machining path templates X.sub.i. Each of the templates X.sub.i is composed of a set of points (at least two points) X.sub.i1, X.sub.i2, etc. To calculate the actual machining path X.sub.i the points of the template are projected (see FIG. 5, step S7) from the defect plane E.sub.i onto the workpiece surface (in accordance with the CAD model). The projected points X.sub.i1′, X.sub.i2′, etc. and interjacent points, e.g. intermediate points determined by interpolation, render the desired machining path (see FIG. 5, step S8). “.

While it is considered that if there were only two defects that Hausler would cause, the polishing tool to move along a virtual line interconnecting the plurality of protruding portions Hausler does not appear to expressly disclose wherein the polishing controller causes, when a plurality of protruding portions larger than a threshold value aligned along a predetermined direction is detected on the polishing subject face based upon the three-dimensional shape data, the polishing tool to move along a virtual line interconnecting the plurality of protruding portions.

NAKAHARA teaches it was known for a polishing 1 controller 2 to cause, when a plurality of protruding portions larger than a threshold value aligned along a predetermined direction is detected on a polishing subject face based upon three-dimensional shape data from measuring device 17, a polishing tool 18 to move along a virtual line interconnecting the plurality of protruding portions in for example, the figures below:

    PNG
    media_image8.png
    437
    529
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    770
    519
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    743
    513
    media_image10.png
    Greyscale

And associated descriptive texts including for example, para:
[0036] Also in the first embodiment, through icons 34 operated using the mouse 32 (the pointer 33) for example, the PC 3 is capable of receiving a choice between: processing the workpiece 201 as far as an edge of the workpiece 201 beyond the processing positions (grinding positions) of the workpiece 201 input in the dotted form, the edge being identified from the input outline of the workpiece 201 (the processing line L1 shown in FIG. 9); and processing the workpiece 201 between the processing positions of the workpiece 201 input in the dotted form, instead of processing the workpiece 201 as far as the edge of the workpiece 201 (the processing lines L2 and L3 shown in FIG. 9). Specifically, at the processing line L1, while the input processing positions (points B) are only on the solid part of the processing line L1, all of the processing line L1 (including both the solid part and the broken part) is processed. At the processing lines L2 and L3, the workpiece 201 is processed only between the input processing positions (points B). When the processing positions of the workpiece 201 input in the dotted form protrude beyond the outline (edge) of the workpiece 201 (the processing line L4 shown in FIG. 9), the workpiece 201 is processed as far as the outline (edge) of the workpiece 201 under the control of the robot controller 2.

[0046] Next, at step S6, based on the received processing positions (grinding positions) of the workpiece 201, the robot arm 13 moves to the vicinity of the workpiece 201. In this respect, as shown in FIGS. 10 and 11, the robot arm 13 is controlled such that the distances to the curve-shaped workpiece 201 measured by the three distance measuring devices 17 are approximately equal to each other, thereby adjusting the posture of the tool 18 three-dimensionally relative to the workpiece 201. Then, at step S7, the robot arm 13 is controlled to pass through the processing positions (the processing lines L1 to L4) input in the dotted form, thereby processing (grinding) the workpiece 201 using the tool 18. Then, the processing (grinding) of the workpiece 201 ends.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, NAKAHARA is considered as teaching an equivalent technique for polishing using a specific template such as a “straight line” that would be obvious to substitute for the template taught in Hausler above.  

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a path for a polishing tool based on three dimensional data of “burs” as taught by NAKAHARA above.  While Nakahara may teach a computer and mouse selecting the desired polishing areas, it is the computer and vision system that made the polishing paths shown in Fig. 8.  As such the path of the polisher is still generated automatically and would be obvious to use as the template of Hausler because as taught by Hausler para [0040] above there are other well-known techniques in the art for planning machining paths. 
“From the thus planned machining and transition paths one or more robot programs may be automatedly generated with computer assistance using well-known techniques”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the polishing path template of Hausler would use and include templates with only straight line segments as taught by NAKAHARA above.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of NAKAHARA to and modify the prior art of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 10 and the limitation the automatic polishing system of claim 9, further comprising a measuring robot see Hausler Figures 1 and 3 steps S1-S5,  robots 31-33, etc., for holding the three-dimensional shape measuring instruments 21-23; 
wherein the polishing controller 50 controls is configured to control: 
(i) the measuring robot 31-33 for moving the three-dimensional shape measuring instrument 21-23 to a predetermined measuring portion relative to the polishing subject face as shown in Fig. 1 and paras [0027-28]:
“[0027] The methods described herein are intended to allow for a full automation of the surface inspection, of the evaluation of the detected surface defects and of their machining. The automated, computer-assisted evaluation of the measurement results would allow reproducible quality, and the specifiable quality standards can be constantly complied with.; and 
(ii) the three-dimensional shape measuring instrument 21-23 for measuring a three-dimensional shape of the polishing subject face in para:
 “[0032] The system shown in FIG. 1 includes a data processing device 50 which, in one embodiment, is configured to (inter alia) localize defects and determine the mentioned three-dimensional topography of the localized defects (or defect candidates). Basically, the data processing device may be any entity including hardware, software or any combination thereof, which is capable of performing the automated processing of the data (i.e. the mentioned point clouds) provided by the measurement system (e.g. by the sensors 21, 22, and 23) in order to obtain machining paths and a corresponding robot program suitable for repairing the defects. For this purpose, the data processing device 50 may include one or more processors with a memory containing instructions that, when executed, cause the optical inspection system to perform the activities described herein. In one example, the data processing device 50 may include a workstation computer or a personal computer including interface modules (hardware and software) allowing communication with the optical inspection system, e.g. with the robots 31, 32, and 33, and the sensors 21, 22, and 23.”.

Regarding claim 13 and the limitation the automatic polishing system wherein: the polishing controller is configured to calculate, as the three-dimensional shape data, three-dimensional coordinates of respective point on the polishing subject face based on the result of the measurement by the three-dimensional shape measuring instrument in para:
“[0035] When a defect D.sub.i is detected on the surface of a workpiece 10, it is parametrized in accordance with the method described herein (see FIG. 3, step S4). That is, a set P.sub.i of characteristic parameters which abstractly describe the topography of the defect D.sub.i is assigned to each defect D.sub.i. In a simple case, the parameter set P, may include the lateral (along the workpiece surface) extension d.sub.i as well as the extension t.sub.i perpendicular to the workpiece surface (P.sub.i={d.sub.i, t.sub.i}). The lateral extension d.sub.i may designate, e.g., the length of a scratch or the diameter of an (approximately circular) bulge (e.g. due to a drop of paint) on the painted surface. The extension t.sub.i might designate the depth of a scratch or the height of a bulge (with reference to the ideal workpiece surface). A more complex parametrization is possible dependent on the application. In addition to the extension of a surface defect, the steepness of a defect may also be relevant to the subsequent machining. This may be, e.g., characterized by a parameter of the set P.sub.i and may be, for example, the ratio of the area of a surface defect with respect to its height or depth t.sub.i or the ratio t.sub.i|d.sub.i or an average gradient (slope) of the surface structure in the area of the defect. Further, the position and the orientation of a defect D.sub.i are represented by a point O.sub.i on the surface of the workpiece and the respective normal vector n.sub.i. The point O.sub.i may designate, e.g., approximately the “center” (e.g. the centroid) of a surface defect. The normal vector n.sub.i defines a plane E.sub.i, which is also referred to as defect plane (see also FIGS. 4 and 6).”; 
and 

the three-dimensional coordinates consist of position coordinates of a corresponding point corresponding to each point on a present reference plane and height coordinates for each point in the direction perpendicular to the reference plane see the teachings of Hausler paras:
“[0031] The first result of a three-dimensional measurement of a defect candidate is a point cloud that describes the three-dimensional structure (the topography) of the relevant surface area. For each defect candidate, for example, its lateral extension (across the surface) and its height or depth (extension perpendicular to the surface) can be determined with great precision from the point clouds provided by the sensor heads 21, 22, and 23 (see also FIG. 3) using surface reconstruction. When, as shown in the example of FIG. 1, the sensor heads for the optical inspection are moved by use of manipulators, the measurement values (point coordinates) determined by a sensor head must undergo a coordinate transformation into a global coordinate system. Naturally, this coordinate transformation depends on the position of the respective sensor head and thus on the joint angles of the manipulator that carries the sensor head. Accordingly, in the coordinates of a point cloud (of a surface defect or a defect candidate) the positions of the sensor heads 21, 22, and 23 during the measurements are taken into account. A suitable measurement system is, for example, the system reflectCONTROL of Micro-Epsilon Messtechnik. Dependent on the application, other systems may be used for the three-dimensional measurement of surfaces. As such measurement systems are well known, they will not be described in further detail here.


[0034] FIG. 3 illustrates, by means of a flow chart, one example of a method with which surface defects may automatedly be detected (identified as such and localized) and automatedly classified in accordance with specifiable criteria. The further machining of the surface for repairing (sport-repair) the defect depends on the classification of the defect (cf. the explanations concerning FIG. 4). In a first step, the automated surface inspection is performed (see FIG. 3, step S1) in order to detect potential surface defects (defect candidates) (e.g. by use of image processing techniques as such known) and to obtain, for each defect candidate and with use of 3D measurement of the workpiece surface, a point cloud (see FIG. 3, step S2), which represents the workpiece surface in the area of a surface defect. In this way a set D of N surface defects is determined (D={D.sub.1, D.sub.2, . . . , D.sub.N}). A measurement system, that is suitable for this has already been discussed with reference to FIG. 1. In a further step, a surface reconstruction is carried out, i.e. a three-dimensional reconstruction of the workpiece surface (see FIG. 3, step S3) to determine the structure (topography) of the respective defect candidate.


[0037] A, so to speak, evaluation of the surface defects with regard to various criteria is carried out with the categorization of the surface defects (defect candidates). In practice, relevant or useful criteria for the categorization of surface defects may be, e.g., the distinction of defects with regard to size categories (e.g. very small, small, medium, large), the distinction of defects with regard to their lateral extension (e.g. defined by the average or maximum radius of the defect), the distinction of flaws with regard to their extension perpendicular to the workpiece surface (e.g. an encapsulation (bulge) with a height of more than 5 μm, a crater (dent) with a depth of more than 10 μm, etc.).”.  

Regarding claim 16 and the limitation the automatic polishing system of claim 13, wherein the polishing controller is configured to adjust a polishing output of the polishing tool in accordance with the height coordinates of each polishing subject protruding portion which is passed by the polishing tool in the movement of this polishing tool along the virtual line see Hausler paras:
“[0033] Before explaining the processing of the surface measurement data that is detected by the measurement system of FIG. 1 in greater detail, the robot-assisted repair of the detected surface flaws should be briefly discussed. FIG. 2 shows a robot cell with a manipulator 34 that is equipped with a grinding tool 24 (e.g. an orbital grinding machine). The manipulator 34 may here include a handling device (not shown, cf. actuator 25 in FIG. 10), which is arranged between the tool center point (TCP) of the manipulator 34 and the grinding tool 24 and which is configured to practically arbitrarily adjust (within certain limits) and, e.g., keep the contact force with which the grinding tool 24 is pressed against the surface of the workpiece 10 at a constant level or segment-wise at a constant level. The controller 40 does not only set the trajectory of the robot but also the tool-dependent parameters relevant to the repair process such as, e.g., contact pressure of the grinding tool 24, rotational speed or velocity of the abrasives and the like.


[0036] Dependent on the parameter set P.sub.i (i.e. dependent on the values of the parameters included in the parameter set P.sub.i) the respective defect D.sub.i is assigned to a defect category K.sub.j from the set K={K.sub.1, K.sub.2, . . . , K.sub.M}, wherein M denotes the number of defect categories. For each defect category K.sub.j a machining process R.sub.j for the robot-assisted machining of the surface defect is stored in a database (e.g. included in the memory of the data processing device 50 shown in FIG. 1). A machining process R.sub.j for the machining of a defect D.sub.i of a specific defect category K.sub.j is defined by a the tool to be used and the machining steps to be performed with the tool. A machining step is defined by one or more machining paths, which are defined by base points, a path velocity with which the machining paths are to be run through, as well as time and/or position-dependent trigger points on the machining paths at which specifiable actions may be triggered (e.g. change of process parameters such as, e.g., contact pressure, rotational speed, activation of a rotational and/or eccentric motion of the grinding tool and the like).”.  

Regarding claim 19 and the limitation wherein the polishing controller is configured to create, based on the three-dimensional shape data, an image that shows an unevenness condition of the polishing subject face through contour lines or variation in color density and displays the created image on a screen of a display Hausler teaches in para [0032] “In one example, the data processing device 50 may include a workstation computer or a personal computer including interface modules (hardware and software) allowing communication with the optical inspection system, e.g. with the robots 31, 32, and 33, and the sensors 21, 22, and 23.” And it is understood that “a workstation computer or a personal computer” each have a screen and a display and could display the templates in Figures 6-9 etc. which are “images that show unevenness conditions of the polishing subject face through contour lines”.

	While Hausler appears to disclose the limitations as explained above, Nakahara expressly discloses in figures 8 and 9 displaying an image as claimed in for example, paras:
“[0062] While in the first and second embodiments white lines (processing position indicators) are provided to indicate the processing positions of the workpiece, it is also possible to, for the purpose of indicating the processing positions of the workpiece, provide other color lines than white, points, or a circle indicating a predetermined range.


[0063] While in the first and second embodiments the workpiece on its surface is provided in advance with white lines to indicate the processing positions, it is also possible for the user to identify and input the processing positions of the workpiece on the image of the workpiece displayed on the display without white lines indicating the processing positions of the workpiece.


[0065] While in the first and second embodiments the user clicks the mouse with the pointer placed over the image of the workpiece displayed on the display device of the PC so as to input the processing positions of the workpiece, the display device may be a touch panel, in which case the image of the workpiece is displayed on the touch panel of the display device and the user touches the touch panel, thereby inputting the processing positions of the workpiece.”

  Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is the case here, NAKAHARA is considered as teaching an equivalent technique for displaying an image that shows an unevenness condition of the polishing subject face through contour lines or variation in color density and displays the created image on a screen that would be obvious to substitute for that taught by Hausler above

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying an image that shows an unevenness condition of the polishing subject face through contour lines as taught by at least Hausler above or variation in color density as taught by at least Nakahara above and displays the created image on a screen as taught by at least both Hausler and Nakahara above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the “a workstation computer or a personal computer” of Hausler would have a display that displays the variations of the defects in Figures 6-9 in a color density as taught by NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of NAKAHARA to and modify the prior art of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 24 and the limitation the automatic polishing system of claim 9, wherein for an independent polishing subject protruding portion having no other polishing subject protruding portion aligned in close vicinity thereto in the predetermined direction, the polishing controller is configured to set the virtual line in the predetermined direction that passes only the independent polishing subject protruding portion see the teachings of Hausler with regard only polishing those protrusions that can be polished together and separating the polishing process when (i.e. a collision of two machining processes) occurs as explained in for example, only para:
“[0041] FIG. 6 schematically shows a template X, for the determination of a machining path X.sub.i′ (cf. projection in accordance with FIG. 4) of a machining process R.sub.j for the machining of a defect D.sub.i of category K.sub.j (the line A-A′ represents the sectional plane illustrated in FIG. 4). The template may be adapted to the defect D.sub.i dependent on its lateral extension, e.g. by means of transformation by shifting, rotating, scaling or skewing or an arbitrary combination of shifting, rotating, scaling and skewing. A problem may occur when two defects D.sub.i, D.sub.k lie so closely side by side that the machining paths of the processes for the machining of the two defects D.sub.i, D.sub.k intersect. The machining area of a machining process R.sub.j is that area of the workpiece surface which is actually machined by the tool during the machining process R.sub.j. When the machining paths belonging to different machining processes R.sub.j R.sub.k, lie too closely side by side such an overlap may occur. Whether an overlap (i.e. a collision of two machining processes) will occur can be determined during the projection (FIG. 5, step S8). In the event of an overlap, two options exist: in the event of two neighboring defects D.sub.i, D.sub.k of the same category K.sub.j, it may be checked (with the use of software), whether both defects D.sub.i, D.sub.k can be repaired simultaneously in one process by applying a transformation (shift, rotation, scaling, and/or skew) to the template (see FIG. 7); in the event of two neighboring defects D.sub.i, D.sub.k of different categories, it may be checked (with the use of software), whether an overlap can be avoided when applying a transformation to the respective templates (see FIG. 8).”.  

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180326591 A1 to Häusler; Kurt in view of US 20140114459 A1 to NAKAHARA; Yoshimitsu as applied to the claims above and further in view of US-20150099425-A1 to Trnka; Thomas Edward and US 4886529 A to Hashimoto; Toshio et al. (Hashimoto).

Regarding claim 11 and the limitation the automatic polishing system of claim 9, wherein: 
the virtual line comprises a plurality of virtual line segments;
the polishing controller is configured to, in association with the setting of the virtual line segments, set a polishing start point and a polishing end point for terminal portions of the virtual line segments alternately in such a manner as to set one terminal portion of one virtual line segment as the polishing start point and the other terminal portion thereof as the polishing end point and to set one terminal portion of another adjacent virtual line segment as the polishing end point and the other terminal portion thereof as the polishing start point see Hausler figures 7 and 8 above wherein it is apparent that the templates show the starting points and the teachings of Nakahara with regard to “line segments”; and 
the polishing controller is configured to control after setting the polishing start point and the polishing end point, for the respective virtual line segments, the polishing robot in such a manner as to move the polishing tool along the virtual line segment from the polishing start point to the polishing end point and also to move the polishing tool which has arrived at the polishing end point of one virtual line segment to the adjacent virtual line segment with keeping the polishing tool afloat the polishing subject face in Hausler Figures 7-9 wherein the polishing points are situated as claimed with regard to the starting and end points and the teachings of NAKAHARA with regard to “virtual line segments”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, NAKAHARA is considered as teaching an equivalent technique for polishing in a specific template such as a straight line that would be obvious to substitute for that taught by Hausler above as the fastest route between two points.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a path for a polishing tool as taught by at least Nakahara and Hausler above. As shown in Hausler fig. 9 below:

    PNG
    media_image11.png
    473
    704
    media_image11.png
    Greyscale

And explained in for example, paras [0040]+ the polishing device would take a straight line “transition path” between Defects D sub I and D sub k as taught by Nakahara.  Further, as explained above, Nakahara teaches the obviousness of using a “straight line” as the “template” selected to polish the defects of Workpiece 10. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the polishing template of Hausler would include templates that only use straight line segments as taught by NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of NAKAHARA to and modify the prior art of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Hausler and NAKAHARA teach the claim limitations as explained above, resort may be had to the teachings of Trnka Figures 8, 11 and 13 below:


    PNG
    media_image12.png
    542
    512
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    417
    496
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    493
    494
    media_image14.png
    Greyscale

		To show it was known for an automatic polishing system to use a virtual line 200/202 comprising a plurality of virtual lines segments 204 as explained in para:
“[0041] In this illustrative example, set of surface mismatches 200 may be aligned along path 202. Path 202 may be the path used by the milling machine to perform cutting operations on portion 114 of surface 111. Surface mismatch 204 is an example of one of set of surface mismatches 200. As depicted, surface mismatch 204 comprises a portion of surface 111 being raised above the surrounding portion of surface 111. Surface mismatch 204 may be sanded such that the portion of surface 111 included in surface mismatch 204 may be blended with the portion of surface 111 surrounding surface mismatch 204.” 

the polishing controller is configured to, in association with the setting of the virtual line segments, set a polishing start point and a polishing end point for terminal portions of the virtual line segments alternately in such a manner as to set one terminal portion of one virtual line segment as the polishing start point and the other terminal portion thereof as the polishing end point and to set one terminal portion of another adjacent virtual line segment as the polishing end point and the other terminal portion thereof as the polishing start point see Fig. 8 wherein it is understood that each surface mismatch 204 has a starting point and end point as claimed and 

the polishing controller is configured to control after setting the polishing start point and the polishing end point, for the respective virtual line segments, the polishing robot in such a manner as to move the polishing tool along the virtual line segment from the polishing start point to the polishing end point and also to move the polishing tool which has arrived at the polishing end point of one virtual line segment to the adjacent virtual line segment with keeping the polishing tool afloat the polishing subject face in Trnka Figure 8 above wherein the polishing points are situated as claimed with regard to the starting and end points and as is understood that in order to prevent sanding areas that are within tolerance the sanding/polishing tool must float between the mismatches that have not been sanded within the selected tolerances as taught in Fig. 13 step 1304 and explained in paras:
“[0087] The process begins by generating a mismatch measurement for a surface feature in a span-wise direction and in a chord-wise direction using a laser device (operation 1300). A determination may be made as to whether the mismatch measurement of the surface feature in either the span-wise direction or the chord-wise direction is within selected tolerances (operation 1302).

[0088] If the mismatch measurement of the surface feature is within selected tolerances in both the span-wise direction and the chord-wise direction, the process terminates. Otherwise, if the mismatch measurement of the surface feature in either the span-wise direction or the chord-wise direction is not within the selected tolerances, a sanding tool is used to sand the surface feature to within the selected tolerances (operation 1304), with the process then returning to operation 1300 as described above. In this manner, the surface feature that has been sanded may be reevaluated by generating another mismatch measurement for the surface feature.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Trnka is considered as teaching an equivalent technique for polishing in a specific template such as a “straight virtual line” that would be obvious to substitute for the template used by Hausler above because a straight line is the fastest route between two points.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a path for a polishing tool as taught by at least Trnka, Nakahara and Hausler above. As shown in Hausler fig. 9  and Trnka Fig. 8 below:

    PNG
    media_image11.png
    473
    704
    media_image11.png
    Greyscale
 
    PNG
    media_image15.png
    541
    506
    media_image15.png
    Greyscale

And explained in for example, Hausler paras [0040]+ the polishing device would take a straight line “transition path” between Defects D sub I, D sub k, 200/204 as taught by Nakahara and Trnka.  Further, as explained above, Nakahara teaches the obviousness of using a “straight line” as the “template” selected to polish the defects of Workpiece 10. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the polishing template of Hausler would include templates that only use straight line segments as taught by Trnka and NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Trnka to and modify the prior art combination of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Hausler teaches the claim limitations of polishing in a straight line and connecting the end points with one line to another, Hashimoto is relied upon to further teach the obviousness of polishing in straight lines in for example the figure below:

    PNG
    media_image16.png
    557
    392
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    488
    376
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    542
    429
    media_image18.png
    Greyscale

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is the case here, Hashimoto is considered as teaching an equivalent technique for polishing in a specific template such as a straight line that would be obvious to substitute for the template used and taught by Hausler above.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a path for a polishing tool as taught by at least Hashimoto, Trnka, Nakahara and Hausler above.  As shown in Hausler fig. 9 and Hashimoto Figs 3 and 4 below:

    PNG
    media_image11.png
    473
    704
    media_image11.png
    Greyscale
 
    PNG
    media_image19.png
    474
    391
    media_image19.png
    Greyscale

And explained in for example, Hausler paras [0040]+ the polishing device would use a straight lines with the end points and starting points next to each other as taught by Hashimoto.  Further, as explained above, Nakahara teaches the obviousness of using a “straight line” as the “template” selected to polish the defects of Workpiece 10. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the polishing template of Hausler would include templates that only use straight line segments as taught by Hashimoto, Trnka and NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to and modify the prior art combination of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 15 and the limitation the automatic polishing system wherein: the polishing controller is configured to calculate, as the three-dimensional shape data, three-dimensional coordinates of respective point on the polishing subject face based on the result of the measurement by the three-dimensional shape measuring instrument in Hausler para:
“[0035] When a defect D.sub.i is detected on the surface of a workpiece 10, it is parametrized in accordance with the method described herein (see FIG. 3, step S4). That is, a set P.sub.i of characteristic parameters which abstractly describe the topography of the defect D.sub.i is assigned to each defect D.sub.i. In a simple case, the parameter set P, may include the lateral (along the workpiece surface) extension d.sub.i as well as the extension t.sub.i perpendicular to the workpiece surface (P.sub.i={d.sub.i, t.sub.i}). The lateral extension d.sub.i may designate, e.g., the length of a scratch or the diameter of an (approximately circular) bulge (e.g. due to a drop of paint) on the painted surface. The extension t.sub.i might designate the depth of a scratch or the height of a bulge (with reference to the ideal workpiece surface). A more complex parametrization is possible dependent on the application. In addition to the extension of a surface defect, the steepness of a defect may also be relevant to the subsequent machining. This may be, e.g., characterized by a parameter of the set P.sub.i and may be, for example, the ratio of the area of a surface defect with respect to its height or depth t.sub.i or the ratio t.sub.i|d.sub.i or an average gradient (slope) of the surface structure in the area of the defect. Further, the position and the orientation of a defect D.sub.i are represented by a point O.sub.i on the surface of the workpiece and the respective normal vector n.sub.i. The point O.sub.i may designate, e.g., approximately the “center” (e.g. the centroid) of a surface defect. The normal vector n.sub.i defines a plane E.sub.i, which is also referred to as defect plane (see also FIGS. 4 and 6).”; 
and 

the three-dimensional coordinates consist of position coordinates of a corresponding point corresponding to each point on a present reference plane and height coordinates for each point in the direction perpendicular to the reference plane see the teachings of Hausler paras:
“[0031] The first result of a three-dimensional measurement of a defect candidate is a point cloud that describes the three-dimensional structure (the topography) of the relevant surface area. For each defect candidate, for example, its lateral extension (across the surface) and its height or depth (extension perpendicular to the surface) can be determined with great precision from the point clouds provided by the sensor heads 21, 22, and 23 (see also FIG. 3) using surface reconstruction. When, as shown in the example of FIG. 1, the sensor heads for the optical inspection are moved by use of manipulators, the measurement values (point coordinates) determined by a sensor head must undergo a coordinate transformation into a global coordinate system. Naturally, this coordinate transformation depends on the position of the respective sensor head and thus on the joint angles of the manipulator that carries the sensor head. Accordingly, in the coordinates of a point cloud (of a surface defect or a defect candidate) the positions of the sensor heads 21, 22, and 23 during the measurements are taken into account. A suitable measurement system is, for example, the system reflectCONTROL of Micro-Epsilon Messtechnik. Dependent on the application, other systems may be used for the three-dimensional measurement of surfaces. As such measurement systems are well known, they will not be described in further detail here.


[0034] FIG. 3 illustrates, by means of a flow chart, one example of a method with which surface defects may automatedly be detected (identified as such and localized) and automatedly classified in accordance with specifiable criteria. The further machining of the surface for repairing (sport-repair) the defect depends on the classification of the defect (cf. the explanations concerning FIG. 4). In a first step, the automated surface inspection is performed (see FIG. 3, step S1) in order to detect potential surface defects (defect candidates) (e.g. by use of image processing techniques as such known) and to obtain, for each defect candidate and with use of 3D measurement of the workpiece surface, a point cloud (see FIG. 3, step S2), which represents the workpiece surface in the area of a surface defect. In this way a set D of N surface defects is determined (D={D.sub.1, D.sub.2, . . . , D.sub.N}). A measurement system, that is suitable for this has already been discussed with reference to FIG. 1. In a further step, a surface reconstruction is carried out, i.e. a three-dimensional reconstruction of the workpiece surface (see FIG. 3, step S3) to determine the structure (topography) of the respective defect candidate.


[0037] A, so to speak, evaluation of the surface defects with regard to various criteria is carried out with the categorization of the surface defects (defect candidates). In practice, relevant or useful criteria for the categorization of surface defects may be, e.g., the distinction of defects with regard to size categories (e.g. very small, small, medium, large), the distinction of defects with regard to their lateral extension (e.g. defined by the average or maximum radius of the defect), the distinction of flaws with regard to their extension perpendicular to the workpiece surface (e.g. an encapsulation (bulge) with a height of more than 5 μm, a crater (dent) with a depth of more than 10 μm, etc.).”.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180326591 A1 to Häusler; Kurt in view of US 20140114459 A1 to NAKAHARA; Yoshimitsu as applied to the claims above and further in view of US 5477268 A to Shimbara; Yoshimi et al. (Shimbara).

Regarding claim 25 the combination of Hausler and Nakahara above does not appear to expressly disclose the limitations wherein: 
the measuring robot and the polishing robot are configured to travel on common rails installed along the treatment subject;
the three-dimensional shape measuring instrument is configured to, in association with traveling of the measuring robot along the common rails, move to a position suitable for the shape measurement of the polishing subject face; and 
the polishing tool is configured to, in association with traveling of the polishing robot along the common rails, move to a position suitable for the polishing treatment of the polishing subject face.

Shimbara teaches automobile manufacturing lines typically include a surface polishing line for automatically polishing a painted vehicle body surface in for example, the figures below:

    PNG
    media_image20.png
    412
    779
    media_image20.png
    Greyscale

 
    PNG
    media_image21.png
    708
    577
    media_image21.png
    Greyscale

And associated descriptive texts the measuring robot and the polishing robot are configured to travel on common rails installed along the treatment subject in Fig. 1 above wherein it is understood that robots R1-R3 travel on common rails 5 installed along a treatment subject “B” and as is understood the claims do not require the measuring robot and the polishing robot to be separate robots in for example, Col. 4, Lines 36+:

“(4) At the automatic polishing station L2, there are provided a first or top surface polishing robot or manipulator R1 and second and third or left and right side surface polishing robots or manipulators R2 and R3. The first and second manipulators R1 and R2 are slidably mounted on a guide rail 5 extending in a lengthwise direction of the chain conveyor 1 on one side of the chain conveyor 1. Similarly, the third manipulator R3 is slidably mounted on a guide rail 5 extending in the lengthwise direction of the chain conveyor 1 on the other side of the chain conveyor 1. All of the first to third surface polishing manipulators R1, R2 and R3 are of an orthogonal coordinate type. The first manipulator R1 is provided with a plurality of image pick-up devices 30 for scanning specific subdivisions of an upper surface of the vehicle body B, including a front hood, a top roof and a trunk lid, which will be described later, so as to pick up images of the subdivisions. The first manipulator is also provided with a plurality of surface polishing tools 40 for polishing defects in the specific subdivisions. Similarly, each of the second and third manipulators R2 and R3 is provided with a plurality of image pickup devices 30A for scanning specific subdivisions of a side surface of the vehicle body B, including a front fender, a door and a rear fender, so as to pick up images representative of the subdivisions, and a plurality of surface polishing tools 40A for polishing defects D in the specific subdivisions. The image pick-up device 30 or 30A and the polishing tool 40 or 40A are paired to three polishing units.”;

the three-dimensional shape measuring instrument 30 is configured to, in association with traveling of the measuring robot along the common rails, move to a position suitable for the shape measurement of the polishing subject face as explained in in Fig. 28 steps T6-T14, and Col. 5, lines 31+:
“(8) FIGS. 3 and 4 show the details of the polishing unit 12. Each of the polishing units 12 includes a cross head 17 formed with a fastening block 17a to which a supporting stem 20, extending in the Z direction, is fastened. The supporting stem 20 is provided with an upper mount block 22 at its middle portion. A tailstock 23 is supported by the upper mount block 22 for rotation about a center axis thereof extending in the X direction. The tailstock 23 mounts the image pickup device 30 by a fitting bracket 24 at one end thereof. The image pickup device 30 includes an illumination light source contained in a casing 31 secured to the bracket 24, and a pair of cameras, such as charge coupled device (CCD) cameras 33 contained in camera casings 32 secured to the casing 31. A servo motor 25 is fastened to one side of the upper mount block 22, opposite to a side from which the tailstock 23 extends, so as to turn the tailstock 23. When the servo motor 25 is actuated, it turns the image pickup device 30 about the center axis of the tailstock 23. Turning the image pickup device 30 allows the CCD cameras 33 to place their image surfaces approximately parallel to a subdivision of a curved top surface of a vehicle body. Each camera casing 32 is provided with a shutter blade 34, which is operated by means of an air cylinder 35 so as to move between an open position, in which the CCD camera 33 is exposed, and a closed position, in which the CCD camera 33 is concealed.”; and 

the polishing tool is configured to, in association with traveling of the polishing robot along the common rails, move to a position suitable for the polishing treatment of the polishing subject face in Fig. 28 step T18 as explained in for example, Col. 18, Lines 26+:
“53) If there is painting defect data stored in the controller 71 and the answer to the decision made at step T13 is "YES," then, polishing steps T15 through T19 take place. That is, at step T15, the upper surface polishing manipulator R1 is moved based on the painting defect data so as to place the polishing tool 40 above a last subdivision S including a painting defect D (which is the first subdivision from the front end of the vehicle body B). The access to the subdivisions is made in reversed order of image pickup, namely, from the forward end row subdivisions to the rearmost end row subdivisions. The second side surface polishing manipulator R2 follows the first upper surface polishing manipulator R1, and the third side surface polishing manipulator R3 moves independently of the first upper surface polishing manipulator R1. Thereafter, once the speed of the upper surface polishing manipulator R1 is changed so that it moves at the same speed as the chain conveyor i in the X-direction at step T16, the polishing pad 41 of the polishing tool 40 is placed above a painting defect within the last subdivision S. The manipulator presses the pad 41 against the painting defect D with a pressure corresponding to a grade of the painting defect D, based on the painting defect data, at step T17. For moving and pressing the polishing pad 41 against the painting defect D, one of the hydraulic cylinders 51 assigned to the subdivision S including the painting defect D is actuated first so as to shift the polishing tool 40 to its standard original position. On the other hand, servo motors 28 of the polishing tools 40 assigned to the remaining subdivision S, other than the last subdivision S, are actuated so as to turn the corresponding polishing tools 40 through a right angle. Then, servo motors 15, 16 and 25 are actuated so as to move and press the polishing pad 41 against the painting defect D. 

(54) Subsequently, the motor 42 of the polishing tool 40 is actuated to turn the polishing pad 41 for polishing the painting defect D based on the painting defect data representative of the painting defect D at step T18. Finally, a decision is made at step T20 as to whether or not all of the painting defects D existing in the subdivisions S of the whole upper surface of the vehicle body B have been polished out. The steps from T15 through T20 are repeated until the answer to the decision made at step T20 is "NO" in order to polish out all of the painting defects D existing in the whole upper surface of the vehicle body B. If the answer to the decision made at step T20 becomes "YES," then after the upper surface polishing manipulator R1 is returned to its original position shown in FIG. 27 at step T14, the painting defect detection and polishing control sequence routine ends.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Shimbara is considered as teaching an equivalent technique for mounting the robots on a rail that would be obvious to substitute for the mounting techniques taught by Hausler and Nakahara above
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the Shimbara reference is in the field of applicant's endeavor AND the reference is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. using the robots in an automobile assembly line by mounting them on rails.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “a “typical” automobile manufacturing line“ using common rails as taught by Shimbara for multiple robots as taught by both Shimbara and Hausler above to automatically detect and automatically polish paint defects as expressly taught by Shimbara Col. 1 lines 17+:
“(5) Automobile manufacturing lines typically include a surface polishing line for automatically polishing a painted or coated vehicle body surface. A surface polishing line of this kind includes a surface defect detecting station for detecting defects on a painted surface of a vehicle body and a water polishing station for polishing the surface defects to remove them from the surface of the vehicle body. An operator typically visually detects defects on a painted surface of a vehicle body and manually inputs data representative of location, grade, etc., of each surface defect into a terminal device of a polishing line control system at the surface defect detecting station. Based on the data concerning the surface defects, a polishing robot or manipulator automatically polishes out the surface defects. Such a method of and an apparatus for polishing out surface defects on a painted surface of a vehicle body is known from, for instance, Japanese Unexamined Patent Publication No. 58-64,517.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the inspection and polishing robots of Hausler would be mounted on common rails in a typical automobile manufacturing line as taught by Shimbara as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shimbara to and modify the prior art combination of Hausler and NAKAHARA as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.” 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art of automatic polishing systems at the time of filing.  For example:

US 20020072297 A1 to Kennerknecht, Steven  et al. teaches, inter alia an automatic polishing system 200 that appears to have a polishing tool 250 on a rail 300 and polishing in a virtual straight line comprising segments as shown by the vertical segmented line in the general area of tool 280 on panel 200 in for example the ABSTRACT, Figure 2 and Paragraphs below:

    PNG
    media_image22.png
    369
    322
    media_image22.png
    Greyscale
 “An improved method and automated apparatus provides for the automated surface finishing of aircraft panels, which includes a central controller, a universal shuttle for transporting aircraft panels, scanning means and a panel surface processor moveable about a plurality of axes to present a plurality of surface finishing tools to act upon the panel is disclosed herein.

[0025] As illustrated in FIG. 2, the panel or part 200 is positioned on supports 230. Supports 230 are adapted to maintain the panel 200 in a position suitable for the surface processor 250 to effectively present the end effector 260 and tools 280 onto the surface of the panel 200 for material removal. A controller 220 is adapted to control the movement of all panel or parts 200, robot 250 and end effector tools 280 by establishing or conforming the programmed panel geometry and guiding robot 250.”.

US 20160354933 A1 to SATO; Takashi teaches, inter alia an automatic polishing system using straight lines that includes “A robot controller, by which an operator can visually or intuitively understand the direction and/or magnitude of an actual force applied to an arbitrary portion of a workpiece. that has a displaying part that displays a trajectory of working points on a workpiece, and a force detecting part detecting the force applied to each working point when the work tool passes through the working point in for example the ABSTRACT and Figures below:

    PNG
    media_image23.png
    595
    515
    media_image23.png
    Greyscale
 “A robot controller, by which an operator can visually or intuitively understand the direction and/or magnitude of an actual force applied to an arbitrary portion of a workpiece. The controller controls a motion of a robot so that one of a work tool and a workpiece is moved relative to the other, and carries out a predetermined operation. The controller has a force detecting part which detects a force acting between the work tool and the workpiece; and a displaying part which displays a simulated image or video of the robot. The displaying part displays a trajectory of working points on the workpiece, and the force detecting part detects the force applied to each working point when the work tool passes through the working point. The displaying part displays the detected force as a line segment, etc., extending from the working point or a point near the working point.”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20221213